PER CURIAM.
We reverse the trial court’s order denying post-conviction relief and remand to the trial court with directions to grant appellant’s motion or notice for voluntary dismissal, without prejudice to his right to refile any such motion within thirty (30) days after issuance of this court’s mandate. See Hansen v. State, 816 So.2d 808 (Fla. 1st DCA 2002); Murphy v. State, 801 So.2d 1010 (Fla. 4th DCA 2001); Dunn v. State, 762 So.2d 593 (Fla. 4th DCA 2000); Howard v. State, 743 So.2d 608 (Fla. 4th DCA 1999).
WARNER, POLEN and MAY, JJ., concur.